Exhibit 16.1 John Kinross-Kennedy, C.P.A. 17848 Skypark Circle Irvine, CA92614-6401 (949) 955-2522.Fax (949)724-3817 jkinross@zamucen.com\ December 17, 2012 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-7561 Re: Diversified Resources, Inc. Dear Sirs/Madams: I have read Item 4.01 of the Current Report on Form 8-K dated December 13, 2012 of Diversified Resources, Inc., and I agree with the statements made therein concerning my firm. Very truly yours, /s/ John Kinross-Kennedy John Kinross-Kennedy
